Civil action to recover damages resulting from a fire alleged to have been caused by the negligence of the defendant, in which the defendant denies negligence and pleads a judgment of nonsuit entered in a former action on the same cause of action as res judicata and in bar.
There was a judgment of nonsuit to which plaintiff excepted and appealed.
It may be that, on this record, defendant's plea of res judicata is sufficient to sustain the judgment below. This we need not decide, for a careful examination of the record fails to disclose any evidence tending to show that plaintiff suffered his loss as a proximate result of actionable negligence of the defendant. For that reason the judgment below is
Affirmed. *Page 705 
APPENDIX